Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-16-00598-CV

                                       Arturo CARRILLO,
                                            Appellant

                                                 v.

             HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS,
                                   Appellee

                    From the County Court at Law No. 10, Bexar County, Texas
                                 Trial Court No. 2016CV03830
                          Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: January 11, 2017

APPEAL DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on November 28, 2016. On November 28, 2016, appellant

informed this court that he would file a motion for an extension of time in which to file his brief.

Neither the brief nor a motion for extension of time was filed; therefore, on December 9, 2016,

this court issued an order ordering appellant to file his appellant’s brief or a motion for extension

of time in which to file the brief on or before December 22, 2016. Our order cautioned appellant

that if he failed to file a brief or the motion by December 22, 2016, we would dismiss the appeal

for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
                                                                               04-16-00598-CV


involuntary dismissal if appellant has failed to comply with a court order). Neither a motion

requesting an extension of time nor a brief have been filed.

       Accordingly, this appeal is dismissed for want of prosecution.

                                                 PER CURIAM




                                               -2-